 RAMAPO MANOR NURSING CENTER439B. Redesignate paragraphs 2(c) and 2(d) as 2(d) and 2(e), respec-tively.Delete existing paragraph 2(e).Add as paragraph 2(c) and2 (f) the following :"2(c). Notify the said Employer that it is withdrawing the griev-ance concerning the Employer's failure to discharge employees forfailure to pay dues for the month of January 1963, which was filedagainst the Employer on August 27,1963.""2(f). Notify the Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondents have taken tocomply herewith."C. Add the following paragraph to the notice:WE HAVE WITHDRAWN the grievance we filed against the Com-pany on August 23, 1963, concerning the Company's refusal todischarge employees who refuse to pay dues for the month ofJanuary 1963.Ramapo Manor Nursing CenterandLocal 1199,Drug and Hos-pital Employees Union,AFL-CIO.Case No. A0-83.May 5,1965ORDER DISMISSING PETITION FOR ADVISORY OPINIONThis is a petition filed on February 19, 1965, by Ramapo ManorNursing Center, herein called the Petitioner, pursuant to Sections102.98 and 102.99 of the National Labor Relations Board's Rules andRegulations, Series 8, as amended, requesting an Advisory Opinionin which it would advise that the Board would assert jurisdiction overthe Petitioner herein.The Petitioner has filed a brief in support ofits position, while Local 1199, Drug and Hospital Employees Union,AFL-CIO, herein called Local 1199, has filed a brief in opposition.There is presently pending between the Petitioner and Local 1199,a representation proceeding, Docket No. SE-38515, before the NewYork State Labor Relations Board. Ivan McLeod, Regional Directorfor Region 2 of the National Labor Relations Board, herein called theRegional Director, had administratively dismissed, on jurisdictionalgrounds, a representation petition in Case No. 2-RM-1376, involvingthe same parties; and there has been pending before this Board, thePetitioner's appeal from this dismissal.The appeal has been admin-istratively denied by the Board this date.The Board has duly considered the petition and briefs, and has takenofficial notice that the Board has denied the Petitioner's appeal, therebyaffirming the Regional Director's dismissal of Case No. 2-RM-1376 on152 NLRB No. 35. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDjurisdictional grounds.Our Rules and Regulations governing Advis-ory Opinion procedures were formulated after the Landrum-Griffinamendments of 1959 to inform State courts and agencies whether theBoard in given circumstances would assert jurisdiction under its dis-cretionary commerce standards and thus aid them in determining theirown jurisdiction.'But, where as here, in a statutory representationproceeding (Case No. 2-RM-1376), the Board's denial of the appealhas administratively affirmed the Regional Director's dismissal onjurisdictional grounds and has, in effect, determined the same juris-dictional question underlying the petition for Advisory Opinionherein, no practical or useful purpose would be served by having theBoard issue an Advisory Opinion; and the underlying purpose of theAdvisory Opinion procedures would be better served, without neces-sary duplication and possible confusion, if this petition for AdvisoryOpinion were dismissed?For these reasons, we shall dismiss thePetition for Advisory Opinion herein.[The Board dismissed, for the reasons set out above, the Petition forAdvisory Opinion.]1Maitre'D Restaurant,145 NLRB 1161.SeeMaitre'D Restaurant,supra.Sprinklers Fitters Union Local No.709, affiliated with The UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and CanadaandA-1 Mechanical ContractingCo.Case No. 21-CC-749.May 6,1965DECISION AND ORDERUpon a charge filed on April 24, 1964, and a first amended chargefiled on July 1, 1964, by A-1 Mechanical Contracting Co., the GeneralCounsel of the National Labor Relations Board, by the Regional Direc-tor for Region 21, issued a complaint dated July 20, 1964, againstSprinklers Fitters Union Local No. 709, affiliated with The UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, herein calledRespondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the mean-ing of Section 8(b) (4) (i), (ii) (A) and (B) of the National LaborRelations Act, as amended.Copies of the complaint and notice ofhearing were duly served upon the parties.The Respondent filed ananswer denying the commission of the alleged unfair labor practices.On September 21, 1964, the parties filed a motion to transfer proceed-ings to the Board together with a stipulation of facts.The parties152 NLRB No. 45.